Citation Nr: 0013655	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability, 
as secondary to the service-connected residuals of right knee 
dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to July 
1974.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which, inter alia, 
service connection for a left knee disability, as secondary 
to the service connected right knee disability, was denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Service connection is in effect for the residuals of 
right knee dislocation.

3.  The veteran does not have a current left knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disability, as secondary to his service connected 
residuals of right knee dislocation, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  In 
addition, service connection may be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Board finds that the veteran has submitted evidence of a 
well-grounded claim.  The record contains an April 1994 
diagnosis, by a VA examining physician, of degenerative joint 
disease in the left knee.  In addition, service connection is 
in effect for the residuals of right knee dislocation, which 
would be the second element of the Caluza analysis.  Finally, 
the veteran has presented medical evidence of a nexus between 
his service-connected right knee disability and his left knee 
disability, in the form of the April 1994 VA examining 
physician's statement:

It is my clinical opinion that part of 
the degenerative joint disease of left 
knee is due to compensation with the 
right knee initial injury over a twenty 
year period.

When a claim is well grounded, VA has a duty to assist the 
claimant in the development of evidence.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board remanded this case for further development in 
February 1998.  The Board requested that the RO obtain 
additional treatment records and obtain clarification of the 
nature and extent of the veteran's left knee disability, and 
of the April 1994 VA examining physician's opinion.  The 
Board noted that although the VA examiner diagnosed 
degenerative arthritis in the left knee, results of X-rays 
taken in conjunction with the examination revealed no bone or 
joint abnormality of the left knee.  

A review of the record shows that the RO has complied with 
the terms of this remand.  In February 1998, the RO issued a 
letter to the veteran requesting that he identify health care 
providers who treated him for his knee disability.  The 
veteran responded in May 1998 that the only treatment he had 
received was from VA Medical Center (MC) Birmingham, Alabama.  
The RO has obtained VA treatment records dated from September 
1991 through June 1997 from VAMC Birmingham, Alabama, 
including outpatient records for treatment the veteran was 
afforded at a private facility through VAMC Huntsville, 
Alabama.  Finally, a June 1999 VA examination report, 
including the requested opinions, is now of record.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims file, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107 (a) (West 1991) has been 
satisfied.

Although the claim is well grounded, the Board finds, for the 
reasons delineated below, that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a left knee disability, as secondary 
to the service-connected residuals of right knee dislocation.

As noted above, the April 1994 VA examination report contains 
both a diagnosis of a left knee disability, namely, 
degenerative arthritis, and an opinion linking this 
disability to the service connected right knee disability.  
Yet, results of X-rays taken in conjunction with the 
examination revealed no bone or joint abnormality in the left 
knee.  In June 1999, the veteran underwent further 
examination for the explicit purposes of clarifying what, if 
any, left knee disability was present.  If a left knee 
disability was found, the examiner was to determine what, if 
any, causal relationship existed between the left knee 
disability and the service-connected right knee disability.  
The results of this examination show that no left knee 
disability was found.  Concerning the nature and extent of 
the veteran's left knee disability, the examiner stated:

I really do not find much disability 
there at all.  His range of motion is 
good.  He walks well.  He is not tender, 
red, swollen.  The only indication of any 
abnormality is that he wears extensive 
knee brace.

Concerning the relationship between any left knee disability 
and the service-connected right knee disability, the examiner 
stated:

It would seem to be if [the left knee] is 
disabled, it would be causally linked to 
his service-connected right knee 
disability.  I really cannot determine 
the disability of the left knee.

Results of X-rays taken in conjunction with the June 1999 
examination are reported to be normal.  The examiner 
diagnosed arthralgia of both knees with some loss of function 
due to pain.  Arthralgia is defined as "pain in a joint."  
See Dorland's Illustrated Medical Dictionary 147 (27th ed. 
1988).  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, cannot in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

In short, the June 1999 examiner indicated that there was no 
disability of the left knee, as the examiner diagnosed only 
arthralgia, or pain.  Thus, even though the examiner also 
seemed to indicate that if there were a left knee disability, 
then such disability would be linked to the service-connected 
right knee disability, the absence of left knee disability in 
this instance is dispositive.

The Board finds the June 1999 examination report is more 
probative than the April 1994 report for three reasons.  
First, the examiner conducting the June 1999 report stated 
clearly that he had reviewed the veteran's entire claims file 
in arriving at his diagnosis.  The April 1994 report contains 
no such statement.  Second, unlike the April 1994 diagnosis 
of degenerative arthritis, the June 1999 diagnosis is 
consistent with concurrent and past clinical evidence, 
including the December 1995 X-ray results which reflect no 
evidence of degenerative joint disease, fracture, or 
subluxation in the left knee.  Finally, the June 1999 
diagnosis is buttressed by the medical treatment records, a 
review of which reflects no diagnoses of a left knee 
disability other than of left knee pain.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against the claim for entitlement to service connection for a 
left knee disability, as secondary to his service-connected 
residuals of right knee dislocation.

The veteran has presented his own statements regarding the 
extent of any left knee disability and its relationship to 
his service-connected right knee disability.  However, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the nature and extent of his left knee disability 
or its etiologic relationship to service.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against a finding 
that the veteran has a current left knee disability that is 
etiologically related to his service-connected residuals of 
right knee dislocation, his claim for service connection for 
left knee disability cannot be granted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


ORDER

The claim for service connection for a left knee disability, 
as secondary to the service-connected residuals of right knee 
dislocation, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

